        Case 1:15-cv-00701-JWF Document 137 Filed 09/18/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

DOUGLAS J. HORN,
                                                       PRETRIAL STATEMENT OF
                            Plaintiff,                 DEFENDANTS DIXIE ELIXIRS
                                                       AND EDIBLES and DIXIE
       vs.                                             BOTANICALS

MEDICAL MARIJUANA, INC., DIXIE ELIXIRS                 Case No. 1:15-cv-00701-FPG
AND EDIBLES, RED DICE HOLDINGS, LLC,
and DIXIE BOTANICALS,

                      Defendants.
____________________________________

              Pursuant to the Court’s Pretrial Order issued December 13, 2019, Text

Order of August 18, 2020, FRCP 26(a)(3) and WDNY Local Rule 16(e)(2), defendants

DIXIE ELIXIRS AND EDIBLES and DIXIE BOTANICALS (“DIXIE”) submit the following

pretrial statement:

A.     Undisputed Facts

              1.      This is an action for damages originally brought by two plaintiffs,

Douglas J. Horn and Cindy Harp-Horn, asserting nine “counts” or claims for relief.

              2.      By order dated April 17, 2019, this Court granted summary

judgment to the defendants, dismissing all but Count II (RICO) and Count III (Fraudulent

Inducement) of the complaint and dismissing all counts or claims of co-plaintiff Cindy

Harp-Horn. Cindy Harp-Horn is no longer a plaintiff in this action.

              3.      The complaint relates to Cindy Harp-Horn’s alleged purchase in

September 2012 and plaintiff, Douglas Horn’s, alleged use in October 2012 of a product

known as Dixie X CBD Dew Drops 500 mg Tincture (“the product at issue”).

              4.      The plaintiff has alleged that he became aware of the product from

an “article” in the Fall 2012 issue of High Times Magazine.


                                             -1-
            Case 1:15-cv-00701-JWF Document 137 Filed 09/18/20 Page 2 of 4




                5.    None of the defendants commissioned, wrote or paid for that

article.

                6.    At the time of this product’s purchase, plaintiff was a professional

over-the-road hazmat commercial truck driver for Enterprise Trucking.

                7.    Plaintiff’s employer required him to submit to random urinalysis

screenings.

                8.    One such urinalysis screening occurred on or about October 9,

2012.

                9.    On October 11, 2012, plaintiff was informed by his employer that

his urine had tested positive for tetrahydrocannabinol (“THC”).

                10.   Douglas Horn claims that Enterprise Trucking terminated him due

to this failed urinalysis exam.

                11.   Plaintiff conducted no fact discovery in this action.

                12.   Plaintiff made no independent investigation of the product’s THC

content prior to using the product.

                13.   The contents of the actual bottle of the product plaintiff allegedly

used was never tested.

                14.   The second bottle of product plaintiff allegedly sent for testing was

destroyed before plaintiff commenced this action.

                15.   Other than deposing defendants’ science expert, Dr. Cindy Orser,

plaintiff conducted no discovery this action.

B.         Issues of Law Involved and Any Unusual Questions

                1.    Due on September 25, 2020.

C.         Proposed Jury Instructions

                1.    Due 30 days prior to trial.

                                                -2-
         Case 1:15-cv-00701-JWF Document 137 Filed 09/18/20 Page 3 of 4




D.     List of Witnesses

               1.      Due 30 days prior to trial.

E.     Expert Testimony

               1.      DIXIE expect to call as an expert witness Charles S. Amodio, CPA,

CFF, MAFF, MBA, of Ferraro, Amodio & Zarecki, CPAs. He is a licensed certified public

accountant experienced in calculating past and future lost earnings and economic

damages. He has been qualified as an expert in those areas in numerous actions. He is

expected to testify that any economic loss to plaintiff, Douglas Horn, is no greater than

$121,263.00.     The material upon which Mr. Amodio is expected to base his expert

testimony is plaintiff’s wage, compensation and benefits history, his personal and

partnership income tax returns, his 401(k) statements, the deposition testimony of plaintiff

and his wife, Cindy Harp-Horn, and any other materials or evidence either referenced in

Mr. Amodio’s expert report dated September 29, 2017 (attached hereto as Exhibit A) or

introduced by the plaintiff during the trial of this action.

               2.      DIXIE may also call as an expert witness Cindy S. Orser, Ph.D.,

Chief Science Officer and Lab Director of CLIP Labs in San Diego, California. Dr. Orser

is experience in setting up and securing ISO-17025:2017 accreditation and state validation

certification for cannabis testing laboratories. Dr. Orser is expected to testify in a manner

consistent with the findings and opinions expressed in her expert report dated September

29, 2017 (attached hereto as Exhibit B). She is expected to testify that without any

analytical laboratory test results showing what was contained in the actual Dixie Elixir

product used by Mr. Horn, no one can opine with any degree of scientific certainty or

confidence that it was the Dixie product that caused Mr. Horn to fail his random DOT

urine test of October 9, 2012. Dr. Orser is expected further to testify as to the analysis

and investigation completed by her, and any other matters reflected within her report.

                                                  -3-
         Case 1:15-cv-00701-JWF Document 137 Filed 09/18/20 Page 4 of 4




The material upon which Dr. Orser is expected to base her expert testimony is set forth in

her expert report and any other materials or evidence introduced by the plaintiff during the

trial of this action.

F.      List of Exhibits

                1.      See Defendants’ Trial Exhibits List attached hereto as Exhibit C.

G.      List of Deposition Testimony

                1.      DIXIE do not intend to offer any deposition testimony into evidence,

except as may be necessary and appropriate on cross-examination of plaintiff’s fac and

expert witnesses.

H.      Itemized Statement of Special Damages

                1.      Not applicable to DIXIE.

DATED:          New York, New York
                September 18, 2020




                                            Jean-Claude Mazzola
                                            MAZZOLA LINDSTROM LLP
                                            Attorneys for Defendants Dixie Elixirs and
                                            Edibles and Dixie Botanicals
                                            1350 Avenue of the Americas
                                            Second Floor
                                            New York, New York 10019
                                            (646) 250-6666




                                               -4-
